Citation Nr: 1128538	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  04-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee strain.

2.  Entitlement to service connection for left knee strain.

3.  Entitlement to service connection for low back strain.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to May 2002.

These matters came before the Board of Veterans' Appeals (Board) initially on appeal from a November 2002 rating decision, in which the RO denied, in pertinent part, the Veteran's claims of entitlement to service connection for bilateral knee strain, low back strain, situational anxiety (claimed as chest pain), and headaches.  The Veteran perfected a timely appeal of these determinations to the Board.

In June 2006 and January 2010, the Board remanded the case for further notice and development to the RO via the Appeals Management Center (AMC), in Washington, DC.  

In an April 2011 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include situational anxiety (claimed as chest pain), and remanded the remaining claims for further development.  The case now is before the Board for further appellate consideration.

The appeal again is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action, on her part, is required.


REMAND

The Board's review of the record reveals that further VA action on the claims remaining on appeal is warranted.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.

In compliance with the Board's June 2006, January 2010 and April 2011 remand instructions, in letters dated in July 2006, April 2007, August 2009 and February 2010, VA provided the Veteran with notice consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and asked the Veteran to provide any relevant records in her possession, including any post-service treatment records pertaining to the claimed conditions, or that she identify any potential location of such records.  If any records were identified, the VA was to attempt to obtain and associate them with the claims file.  The Veteran did not respond to any of these letters.  On remand, the Veteran again should be given another chance to provide relevant records and/or to identify any potential location of such records.

In a February 25, 2010 response, the National Personnel Records Center (NPRC) indicated that it had forwarded VA's request for service personnel records to the Navy Personnel Command in Millington, Tennessee.  In November 2010, a copy of the Veteran's Official Military Personnel File (OMPF) was received from the Defense Personnel Records Information Retrieval System (DPRIRS).  However, in compliance with both the January 2010 and April 2011 remand instructions, requests for service records, to include service treatment records, should have been addressed to Code 36 (the Naval Reserves Personnel Center (NRPC) in New Orleans, Louisiana), Code 31 (the Naval Military Personnel Command (NMPC) in Millington, Tennessee), the National Archives and Records Administration (NARA), and the Veteran's last duty station in Colts Neck, New Jersey, where her separation examination was performed.  The AMC's February 2010 letter addressed to the NRPC was returned as "attempted - not known - unable to forward" and no response was received from the NMPC, even though the AMC's letter indicated that a negative reply was required.  No correspondence was sent to the NARA or to the Veteran's last duty station in Colts Neck, New Jersey.  Such requests for service treatment records should be done, on remand.

Finally, in compliance with the Board's June 2006 remand, the Veteran was afforded VA examinations.  If and only if additional service and/or post-service treatment records are obtained, the Veteran should be afforded new VA examinations to ascertain the etiology of any of the claimed disabilities found on examination, following a review of the claim file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's service treatment records from the Naval Reserves Personnel Center (NRPC).  If efforts to obtain the Veteran's service treatment records are unsuccessful through the NRPC, request such records from the Naval Military Personnel Command (NMPC) in Millington, Tennessee, the National Archives and Records Administration (NARA), and the place of the Veteran's separation from service in Colts Neck, New Jersey, and/or other appropriate depository.  In so doing, provide the NRPC, NPMC, NARA, or other depository with the appropriate information, as needed, showing service dates, duties, and units of assignment for the Veteran.  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and VA must continue such efforts until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

2.  Send a letter to the Veteran and her representative asking the Veteran to provide any relevant records in her possession, including any post-service treatment records pertaining to the claimed conditions, or that she identify any potential location of such records.  Request that the Veteran provide sufficient information and, if necessary, authorization to enable VA to obtain any additional medical records pertaining to her claims that are not currently of record.

If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  If and only if additional records (service or post-service treatment records) are associated with the claims file, schedule the Veteran for VA orthopedic and neurologic examinations to determine the nature and etiology of any currently diagnosed knee, low back, or headache disorder.  The claims file must be made available to and reviewed by the examiner(s) prior to the examination so that pertinent aspects of the Veteran's medical history may be reviewed.  The examiner should specifically state whether he/she reviewed the claims file.  

Based on examination findings, medical principles, and historical records, including any available service treatment records, each examiner should identify any knee, low back, or headache disorder found on examination.  For each such diagnosed disorder, the respective examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder (1) was first manifest during service from June 15, 1989 to May 3, 2002, or is the result of any injury suffered or disease contracted in service, or (2) had its onset within one year of the Veteran's discharge from service on May 3, 2003, if arthritis is identified.    

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


